Citation Nr: 0916828	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-18 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1991 to October 
1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

In April 2008, the Board remanded the Veteran's claim in 
order to provide her with a proper notice letter.  The 
Veteran was sent a proper notice letter in May 2008.  
Therefore, the Board finds that its remand directives have 
been substantially complied with.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In an unappealed rating decision issued in May 1998, the 
RO determined that service connection for a low back disorder 
was not warranted, on the basis that there was no evidence 
establishing a permanent residual or chronic disability.

3.  Evidence added to the record since the final May 1998 RO 
denial is not cumulative and redundant of the evidence of 
record at the time of the decision and raises a reasonable 
possibility of substantiating the Veteran's service 
connection claim. 

CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a low back 
disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008). The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim. 19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran 
of what is required to establish service connection and that 
a disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5103A (f).  To provide adequate notice with regard to a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the decision below, the Board has reopened the Veteran's 
claim for service connection for a low back disorder, and 
therefore, regardless of whether the requirements have been 
met in this case, no harm or prejudice to the appellant has 
resulted.  Therefore, the Board concludes that the current 
laws and regulations have been complied with, and a defect, 
if any, in providing notice and assistance to the Veteran was 
at worst harmless error in that it did not affect the 
essential fairness of the adjudication.  Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.




LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board observes that the Veteran's claim for service 
connection for a low back disorder was previously considered 
and denied by the RO in a decision dated in May 1998.  The 
Veteran was notified of that decision and of her appellate 
rights.  The Veteran did not appeal that decision and it 
became final.  In general, rating decisions that are not 
timely appealed are final.  See 38 U.S.C.A. § 7105.

Although it appears that in the August 2005 rating decision, 
the RO reopened the Veteran's claim for entitlement to 
service connection for a low back disorder, the Board is not 
bound by that determination and is, in fact, required to 
conduct an independent new and material evidence analysis in 
claims involving final rating decisions.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In this regard, 
using the guidelines discussed below, the Board finds that 
the Veteran has submitted new and material evidence.  
Accordingly, the claim concerning entitlement to service 
connection for a low back disorder will be reopened.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).

The August 2005 rating decision denied the Veteran's claim 
for service connection a low back disorder.  In that 
decision, the RO stated that there was no evidence linking 
the Veteran's mechanical low back to her military service.  
Therefore, the RO concluded that service connection for a low 
back disorder was not warranted.

The evidence associated with the claims file subsequent to 
the May 1998 decision includes private treatment records, 
VAMC treatment records, the July 2005 VA examination report, 
as well as the Veteran's own contentions.  The Board has 
thoroughly reviewed the evidence associated with the claims 
file subsequent to the May 1998 decision and finds that this 
evidence constitutes new and material evidence which is 
sufficient to reopen the previously denied claim for service 
connection for a low back disorder.  This evidence is 
certainly new, in that it was not previously of record.  With 
regard to whether the evidence is material, the Board finds 
that the VAMC and private treatment records establish 
evidence of a chronic disability.  Taken together with 
treatment records showing a current diagnosis of a low back 
disorder, the Board finds that this evidence provides a 
connection or possible connection between the Veteran's 
current back disorder and her mechanical low back pain during 
service.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Therefore, this evidence relates to an unestablished 
fact necessary to substantiate the claim.

However, as will be explained below, the Board is of the 
opinion that further development is necessary before the 
merits of the Veteran's claim can be addressed.




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened, and to this extent only, the appeal is granted.


REMAND

Reasons for Remand: To obtain AOJ consideration of newly 
submitted evidence, and to afford the Veteran a VA 
examination.

Unfortunately, the Veteran's claim for entitlement to service 
connection for a low back disorder must be remanded again for 
further development.  Although the Board regrets the 
additional delay, it is necessary to ensure due process is 
followed and that there is a complete record upon which to 
decide the Veteran's claim so that she is afforded every 
possible consideration.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In this case, in March 2009, the Veteran submitted a private 
treatment record, dated in January 1998, which pertains to 
her claim of entitlement to service connection for a low back 
disorder.  However, the Veteran did not submit a waiver of RO 
consideration of the evidence she submitted.  See 38 C.F.R. § 
20.1304 (2008).  Therefore, the Board may not properly 
consider this evidence or issue a decision at this time, and 
must remand the case to allow the AOJ opportunity to review 
this evidence and readjudicate the Veteran's claim.

In addition, the Board finds that the Veteran should be 
afforded a new VA examination.  Although the Veteran was 
previously afforded a VA examination in July 2005, the Board 
finds that this examination is not adequate for rating 
purposes.  In this regard, the examiner stated that with 
regard to the relationship of the Veteran's current back 
condition to any back pain for which she was seen during 
active military duty, this would require a good deal of 
speculation given the Veteran's history.  Therefore, because 
this examination does not indicate whether the Veteran's low 
back disorder was causally or etiologically related to her 
active service, an examination, based on a review of the 
record and focusing on the relationship, if any, between the 
Veteran's period of active service and her low back disorder, 
is necessary prior to further appellate consideration of the 
Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a 
fully informed evaluation of the claim); see also McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  All additional evidence submitted by 
the Veteran should be reviewed by the AOJ.

2.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any current low 
back disorder that may be present.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records and 
subsequent VAMC and private treatment 
records.  The examiner should then provide 
an opinion as to whether it is at least as 
likely as not that the Veteran's current 
low back disorder had its onset in service 
or otherwise is causally or etiologically 
related to a disease or injury incurred in 
active service.
(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).

______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


